Opinion issued August 23, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-00747-CV
                             ———————————
                   IN RE JAMES THOMAS GREEN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      James Thomas Green, acting pro se, has filed a petition for writ of mandamus

requesting that we compel the trial court to rule on his motion for appointment of

counsel.1 We deny the petition.




1
      The underlying case is James Thomas Green v. Luis A. Sanchez, M.D., and Kim
      Ogg, et al., cause number 2018-09456, pending in the 164th District Court of Harris
      County, Texas, the Honorable Alexandra Smoots-Thomas presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2